*47Opinion of the Court,
by Judge Owsley.
Helm, who was plaintiff in the court below, failed to reply to M’Guffin’s plea of the statute of lim*48itations, it was irregular in the court below to render judgment in his favor, for the damages assessed by the jury on the trial.of the general issue,
The judgment must, therefore, be reversed with costs, the cause remanded to the court below, with permission for Helm to reply to the plea unanswered by him, and on his failure to reply, judgment must be rendered against him. .But should Helm reply to the plea and an issue be made up thereto, the trial of the issue mnst be had without setting aside the verdict of the jury already found on the general issue, and in case the issue be found in favor of Helm, judgment must be rendered in his favor, for the damages assessed by the jury on the trial of the general issue; but should the issue hereafter to be made up, be found for M’Guffin, judgment in bar of Helm’s action, must be rendered by the court.